 



Exhibit 10.46
FIFTH AMENDMENT TO CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made as of
January 31, 2008 between SUNRISE SENIOR LIVING, INC. a Delaware corporation (the
“Company”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and Letter of Credit Issuer (the “Administrative Agent”) for itself and
certain additional lenders who are or shall be from time to time participating
as lenders pursuant to the Credit Agreement as hereinafter defined (collectively
with the Administrative Agent, the “Lenders”).
RECITALS
     A. The Lenders have made a Credit Facility available to the Company in the
maximum principal sum at any one time outstanding of $250,000,000.
     B. The Credit Facility is governed by a Credit Agreement dated December 2,
2005 as amended by that certain First Amendment to Credit Agreement dated
March 6, 2006, that certain Second Amendment to Credit Agreement dated
January 31, 2007, that certain Third Amendment to Credit Agreement dated
June 27, 2007 and that certain Fourth Amendment to Credit Agreement dated
September 17, 2007 (as amended by this Agreement, and as further amended,
modified, substituted, extended and renewed from time to time the “Credit
Agreement”) by and between the Company and the Lenders.
     C. The Credit Facility is guaranteed by the Guarantors pursuant to the
terms of the Credit Agreement.
     D. The Company and the Lenders have agreed to (i) modify the delivery
deadlines for certain financial statements; (ii) waive delivery of certain other
financial statements and (iii) and make such other changes to the Credit
Agreement as are more particularly set forth herein.
     E. The Company has requested and the Lenders have agreed to reduce the
maximum principal sum outstanding to the extent and for the period more
particularly set forth herein.
     F. As a condition precedent to the agreements referenced above, the
Administrative Agent has required that this Agreement be executed and delivered
to the Administrative Agent on behalf of the Lenders.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Lenders and the
Administrative Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. The above Recitals are a part of this Agreement. Unless otherwise
expressly defined in this Agreement, terms defined in the Credit Agreement shall
have the same meaning under this Agreement.
     2. The Company represents and warrants to the Lender as follows:
          (a) The Company has the power and authority to execute and deliver
this Agreement and perform its obligations hereunder;
          (b) The Credit Agreement, as amended by this Agreement, and each of
the other Loan Documents remains in full force and effect, and each constitutes
the valid and legally binding obligation of Borrower, enforceable in accordance
with its terms;
          (c) All of the Company’s representations and warranties contained in
the Credit Agreement and the other Loan Documents are true and correct on and as
of the date of the Company’s execution of this Agreement with the exception of
representations and warranties regarding financial statements described in
Section 6.5 of the Credit Agreement; and
          (d) No Event of Default and no event which, with notice, lapse of time
or both would constitute an Event of Default, has occurred and is continuing
under the Credit Agreement or the other Loan Documents which has not been waived
in writing by the Lender.
     3. The Company hereby acknowledges and agrees that pursuant to the terms of
Sections 7.1 and 7.2 of the Credit Agreement the Company is required to deliver
to the Administrative Agent certain quarterly and annual financial statements
and certain Compliance Certificates within the time period specified therein.
The Company, the Administrative Agent and the Lenders hereby agree to waive
receipt of (a) all quarterly financial statements which were to have been
submitted to the SEC for fiscal year 2006, and for the quarters ending March 31,
2007, June 30, 2007 and September 30, 2007 and the Compliance Certificates to be
delivered to the Administrative Agent in connection with such quarterly
statements; and (b) the internally prepared draft financial statement for the
fiscal quarter ending September 30, 2007 and related preliminary financial
covenant Compliance Certificate for the fiscal quarter ending September 30,
2007.
     4. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the annual
financial statement for the Company for the fiscal year ending December 31,
2006, as such financial statement was submitted to the SEC, and (b) the
Compliance Certificates to be submitted to the Administrative Agent with each
such financial statement required pursuant to Section 7.2 of the Credit
Agreement (collectively, the “Outstanding 2006 Financial Reports”). As amended
by this Agreement, the Outstanding 2006 Financial Reports will be due no later
than March 17, 2008.
     5. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the annual
financial statement for the Company for the fiscal year ending December 31,
2007, as such financial statement was submitted to the SEC, and (b) the
Compliance Certificates to be submitted to the Administrative Agent with each
such financial statement required pursuant to Section 7.2 of the Credit
Agreement (collectively, the “Outstanding 2007 Financial Reports”). As amended
by this Agreement, the Outstanding 2007 Financial Reports will be due no later
than June 30, 2008.

2



--------------------------------------------------------------------------------



 



     6. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the annual
financial statement for the Company for the fiscal quarter ending March 31,
2008, as such financial statement was submitted to the SEC, and (b) the
Compliance Certificates to be submitted to the Administrative Agent with each
such financial statement required pursuant to Section 7.2 of the Credit
Agreement (collectively, the “2008 First Quarter Financial Reports”). As amended
by this Agreement, the 2008 First Quarter Financial Reports will be due no later
than July 20, 2008.
     7. The Company, the Administrative Agent and the Lenders hereby agree that
on or before March 17, 2008, the Company shall provide to the Administrative
Agent, in form and detail satisfactory to Administrative Agent: (i) an
internally prepared draft financial statement (balance sheet and income
statement only) for the fiscal year ending December 31, 2007 and (ii) a
preliminary financial covenant Compliance Certificate for the fiscal year ending
December 31, 2007.
     8. The Company, the Administrative Agent and the Lenders hereby agree that
on or before May 31, 2008, the Company shall provide to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent: (i) an
internally prepared draft financial statement (balance sheet and income
statement only) for the fiscal quarter ending March 31, 2008 and (ii) a
preliminary covenant Compliance Certificate for the fiscal quarter ending
March 31, 2008.
     9. The Company, covenants and agrees to provide to the Administrative Agent
on March 10, 2008 a formal report on the status of completion and filing by
March 17, 2008 of the Outstanding 2006 Financial Reports.
     10. The Company, the Administrative Agent and the Lenders hereby agree that
through the Maturity Date, the Company shall deliver, within forty-five
(45) days after the end of each month, internally prepared operating data that
reflects revenue, expense, margin, average daily rate and occupancy for only
such Senior Living Facilities, on an aggregate basis, in which the Company or
its affiliates have an ownership interest and which operated in both the current
month and the corresponding month of the previous fiscal year in comparative
form for both periods fairly presenting the financial condition of such Senior
Living Facility. The Administrative Agent and the Lenders hereby waive the
untimely receipt of such monthly reports for the month of October 2007.
     11. The Company has requested and the Administrative Agent and the Lenders
have agreed that effective as of 12 Noon, Eastern Time on February 20, 2008, the
Outstanding Amount shall not exceed $160,000,000 in the aggregate until such
time as the Administrative Agent acknowledges in writing receipt of the
Outstanding 2006 Financial Statements and the Outstanding 2007 Financial
Statements, at which time the maximum Outstanding Amount shall again be
$250,000,000. The foregoing notwithstanding, the Company shall at all times owe
and shall pay when due the Unused Fee calculated by the Administrative Agent as
if the maximum Outstanding Amount were $250,000,000.

3



--------------------------------------------------------------------------------



 



     12. The Company, the Administrative Agent and the Lenders agree that
effective as of February 1, 2008, until the end of the Interest Period in which
the Administrative Agent acknowledges in writing receipt of the Outstanding 2006
Financial Statements and the Outstanding 2007 Financial Statements and
notwithstanding anything in the Credit Agreement to the contrary, the Applicable
Rate shall be as follows: (a) the Eurodollar Rate Loans Margin shall be 275
basis points and (b) the Base Rate Loans Margin shall be 125 basis points.
     13. In consideration of the waivers set forth herein the Company agrees
that anything to the contrary set forth in Section 9.1(c) (Other Defaults) of
Credit Agreement notwithstanding, all of the dates set forth in this Agreement
for delivery of financial reports of any kind shall be absolute. Failure to
deliver any such reports as herein provided shall constitute an Event of Default
and the Company shall not be entitled to notice for failure to deliver such
reports or any automatic cure period unless expressly agreed to in writing by
the Administrative Agent and the Required Lenders.
     14. The Company, the Administrative Agent and the Lenders hereby agree that
the Company shall pay to the Administrative Agent for the account of each Lender
that executes this Agreement, in accordance with its Applicable Percentage, a
fee equal to twenty-five (25) basis points.
     15. Except as specifically set forth herein, the terms, provisions and
covenants of the Credit Agreement, including, but not limited to, all financial
covenants and definitions related thereto, are hereby ratified and confirmed and
remain in full force and effect.
     16. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
     17. By their signatures below, the Guarantors consent to the transactions
contemplated by and the agreements made by the Company under this Agreement and
ratify, confirm and reissue their guaranty as set forth in the Credit Agreement.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered under seal by their duly authorized representatives
as of the date and year first written above.

            COMPANY:
SUNRISE SENIOR LIVING, INC.
      By:   /s/ Richard J. Nadeau   (Seal)      Name:   Richard J. Nadeau       
Title:   Chief Financial Officer        GUARANTORS:

SUNRISE SENIOR LIVING MANAGEMENT, INC.
      By:   /s/ Daniel Schwartz   (Seal)      Name:   Daniel Schwartz       
Title:   President        SUNRISE SENIOR LIVING INVESTMENTS, INC.
      By:   /s/ William D. Shields   (Seal)      Name:   William D. Shields     
  Title:   Vice President        SUNRISE DEVELOPMENT, INC.
      By:   /s/ William D. Shields   (Seal)      Name:   William D. Shields     
  Title:   President        SUNRISE SENIOR LIVING SERVICES, INC.
      By:   /s/ Daniel Schwartz   (Seal)      Name:   Daniel Schwartz       
Title:   President   

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Kristine Thennes   (Seal)      Name:   Kristine Thennes       
Title:   Vice President   

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
in its own right and as successor by merger to Lasalle Bank National Association
      By:   /s/ Michael J. Landini   (Seal)      Michael J. Landini       
Senior Vice President     

S-3



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Frank S. Kaulback III         Frank S. Kaulback III       
Senior Vice President   

S-4



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, N.A., as a Lender
      By:   /s/ John P. Northington         John P. Northington        Vice
President   

S-5



--------------------------------------------------------------------------------



 



         

            MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender in its own
right and as successor by merger to First Horizon Bank, formerly a division of
First Tennessee Bank, N.A.
      By:   /s/ Matthew D. Pipitone         Matthew D. Pipitone        Banking
Officer   

S-6



--------------------------------------------------------------------------------



 



         

            CHEVY CHASE BANK, F.S.B., as a Lender
      By:   /s/ Ellen-Elizabeth B. Lee         Ellen-Elizabeth B. Lee       
Assistant Vice President   

S-7



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION, as a Lender, in its own right and as
successor by merger to Farmers & Mechanics Bank
      By:   /s/ Michael J. Elehwany         Michael J. Elehwany        Vice
President     

S-8